TENTH AMENDMENT
TO

CREDIT AGREEMENT
(Term Loan)

This Tenth Amendment to Credit Agreement (Term Loan) (“Amendment Agreement”) is
made May 8, 2007, to be effective as of the Effective Date, by and among CHS
Inc. (formerly known as Cenex Harvest States Cooperatives), a Minnesota
cooperative corporation (“Borrower”), CoBank, ACB (“CoBank”) as the
Administrative Agent for the benefit of the present and future Syndication
Parties (in that capacity “Administrative Agent”), and the Syndication Parties
signatory hereto, including CoBank in such capacity (each a “Syndication Party”
and collectively, the “Syndication Parties”).

RECITALS

A. Borrower, CoBank, St. Paul Bank for Cooperatives (“St. Paul Bank”), and the
Syndication Parties signatory thereto entered into a Credit Agreement (Term
Loan) (as amended, the “Credit Agreement”) dated as of June 1, 1998.

B. The Credit Agreement was amended by the First Amendment to Credit Agreement
(Term Loan) effective as of May 31, 1999 (“First Amendment”), by the Second
Amendment to Credit Agreement (Term Loan) effective as of May 23, 2000 (“Second
Amendment”), by the Third Amendment to Credit Agreement (Term Loan) dated as of
May 23, 2001 (“Third Amendment”), by the Fourth Amendment to Credit Agreement
(Term Loan) dated as of May 22, 2002 (“Fourth Amendment”), by the Fifth
Amendment to Credit Agreement (Term Loan) dated as of May 21, 2003 (“Fifth
Amendment”), by the Seventh Amendment to Credit Agreement (Term Loan) dated as
of May 20, 2004 (“Sixth Amendment”), by the Seventh Amendment to Credit
Agreement (Term Loan) dated as of May 19, 2005 (“Seventh Amendment”), by the
Eighth Amendment to Credit Agreement (Term Loan) dated as of November 18, 2005
(“Eighth Amendment”), and by the Ninth Amendment to Credit Agreement (Term Loan)
dated as of May 18, 2006 (“Ninth Amendment”).

C. CoBank is the successor by merger to the interests and obligations of St.
Paul Bank under the Credit Agreement.

D. The parties hereto desire to amend the Credit Agreement as hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Credit Agreement if defined therein.

2. Amendments to Credit Agreement. The parties hereto agree that the Credit
Agreement shall be amended as follows as of the Effective Date:

2.1 Subsection 9.2.1 is amended to read as follows:

9.2.1 Annual Financial Statements. As soon as available, but in no event later
than one hundred and twenty (120) days after the end of any Fiscal Year of
Borrower occurring during the term hereof, one copy of the audit report for such
year and accompanying consolidated financial statements (including all footnotes
thereto), including a consolidated balance sheet, a consolidated statement of
earnings, a consolidated statement of capital, and a consolidated statement of
cash flow for Borrower and its Subsidiaries, showing in comparative form the
figures for the previous Fiscal Year, all in reasonable detail, prepared in
conformance with GAAP consistently applied and certified without qualification
by PricewaterhouseCoopers, or other independent public accountants of nationally
recognized standing selected by Borrower and satisfactory to the Administrative
Agent. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s annual report on form 10-K as prepared and filed
in accordance with the requirements of the Securities Exchange Commission shall
be deemed to satisfy the requirements of this Subsection if accompanied by the
required unqualified accountant’s certification. Such annual financial
statements or form 10-K’s required pursuant to this Subsection shall be
accompanied by a Compliance Certificate signed by Borrower’s Chief-Financial
Officer or other officer of Borrower acceptable to the Administrative Agent.

2.2 Section 10.6 is amended to read as follows:

10.6 Loans. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for (a) loans to Restricted Subsidiaries; (b) trade credit extended in
the ordinary course of business and advances against the purchase price for the
purchase by Borrower of goods or services in the ordinary course of business;
(c) the loan to NCRA advanced on February 28, 2005 and as evidenced by that
certain loan agreement and that certain promissory note each dated October 1,
2004; and (d) other loans; provided that at all times the aggregate outstanding
principal amount of all such loans retained by Borrower and any such Restricted
Subsidiary shall not exceed $200,000,000.00.

2.3 Section 10.7 is amended to read as follows:

10.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor shall it
permit any of its Restricted Subsidiaries to) merge or consolidate with any
entity, or acquire all or substantially all of the assets of any person or
entity, or form or create any new Subsidiary (other than a Restricted Subsidiary
formed by Borrower), acquire the controlling interest in any Person, change its
business form from a cooperative corporation, or commence operations under any
other name, organization, or entity, including any joint venture; provided,
however,

(a) The foregoing shall not prevent any consolidation, acquisition, or merger if
after giving effect thereto:

(i) The book value of the assets of Borrower and its Subsidiaries does not
increase, due to any such merger, consolidation or acquisition, by an aggregate
amount in excess of $500,000,000.00 during the term of this Agreement;

(ii) Borrower is the surviving entity; and

(iii) No Event of Default or Potential Default shall have occurred and be
continuing.

(b) The foregoing shall not prevent Borrower from forming or creating any new
Subsidiary provided:

(i) The Investment in such Subsidiary does not violate any provision of
Section 10.8 hereof; and

(ii) Such Subsidiary shall not acquire all or substantially all of the assets of
any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section.

(c) The foregoing shall not prevent Borrower from acquiring the controlling
interest of any entity described in Exhibit 10.8(f) hereto.

2.4 Paragraphs (f) and (k) of Section 10.8 are amended to read as follows:

(f) Investments in Persons, which are not Restricted Subsidiaries, identified,
including the book value of each such Investment, on Exhibit 10.8(f) hereto;
provided that the amount of such Investment shall not increase above the amount
shown in Exhibit 10.8(f), except for Investments made pursuant to clauses
(h) through (k) of this Section subsequent to May 8, 2007;

(k) Investments, in addition to those permitted by clauses (a) through
(j) above, in an aggregate amount outstanding at any point in time not exceeding
$350,000,000.00.

2.5 Existing Exhibit 10.8(f) is replaced by Exhibit 10.8(f) attached hereto.

3. Borrower’s Representations. Borrower hereby represents and warrants that,
after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Potential Default or Event of Default has occurred and
is continuing under the Credit Agreement or other Loan Documents.

4. Effective Date. This Amendment Agreement shall become effective on May 8,
2007 (“Effective Date”), so long as (a) on or before that date the
Administrative Agent receives (i) an original copy of this Amendment Agreement
(or original counterparts thereof) duly executed by each party hereto,
(ii) proof of the execution of, and satisfaction of all conditions to the
effectiveness of, the First Amendment to the 2006 Amended and Restated Credit
Agreement (Revolving Loan), dated May 8, 2007, between the Administrative Agent,
each other Syndication Party who is a named party thereto, and Borrower, and
(iii) payment by wire transfer of each of the costs, expenses described in
Section 5 hereof; (b) the representations and warranties of Borrower under the
Credit Agreement shall be true and correct in all material respects on and as of
the Execution Date as though made on and as of such date; and (c) no Event of
Default shall have occurred and be continuing under the Credit Agreement as of
the Execution Date. Upon the satisfaction of all conditions precedent hereto,
the Administrative Agent will notify each party hereto in writing and will
provide copies of all appropriate documentation in connection herewith.

5. Costs; Expenses and Taxes. Borrower agrees to reimburse the Administrative
Agent on demand for all out-of-pocket costs, expenses and charges (including,
without limitation, all fees and charges of external legal counsel for the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment
Agreement and any other instruments and documents to be delivered hereunder.

6. General Provisions.

6.1 The Credit Agreement, except as expressly modified herein, shall continue in
full force and effect and be binding upon the parties thereto.

6.2 Borrower agrees to execute such additional documents as the Administrative
Agent may require to carry out or evidence the purposes of this Amendment
Agreement.

6.3 The execution, delivery and effectiveness of this Amendment Agreement shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Syndication Party under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents, and the Credit Agreement,
as expressly modified hereby, and each other Loan Document are hereby ratified
and confirmed and shall continue in full force and effect and be binding upon
the parties thereto. Any direct or indirect reference in the Loan Documents to
the “Credit Agreement” shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment Agreement.

6.4 Should any provision of this Amendment Agreement be deemed unlawful or
unenforceable, said provision shall be deemed several and apart from all other
provisions of this First Amendment and all remaining provision of this Amendment
Agreement shall be fully enforceable.

7. Governing Law. To the extent not governed by federal law, this Amendment
Agreement and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

8. Counterparts. This Amendment Agreement may be executed by the parties hereto
in separate counterparts, each of which, when so executed and delivered, shall
be an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Amendment Agreement by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Amendment Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment Agreement.

[EXECUTION PAGES BEGIN ON THE NEXT PAGE].

1

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to
Credit Agreement (Term Loan) to be executed by their duly authorized officers as
of the Effective Date.

BORROWER:

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

By:      
Name: John Schmitz
Title: Executive Vice President and Chief Financial
Officer

ADMINISTRATIVE AGENT:

COBANK, ACB

By:
Name: Michael Tousignant
Title: Vice President


SYNDICATION PARTY:

COBANK, ACB

By:
Name: Michael Tousignant
Title: Vice President


2

                          Exhibit 10.8(f) to Credit Agreement EXISTING
INVESTMENTS (excluding Restricted Subsidiaries)
 
  Balance   Eliminations   Consolidated
Ag Processing
  19,351,293             19,351,293  
Archer Daniels Midland
  1,598,271             1,598,271  
CF Industries
  62,257,909             62,257,909  
Cenex Finance Association
  1,621,564             1,621,564  
Chicago Board of Trade
  4,417,821             4,417,821  
Clarkson Grain Co
  600,000             600,000  
Co Grain Inc
  566,221             566,221  
CoBank
  11,714,091             11,714,091  
Cooperative Finance Association
  403,871             403,871  
Intrade, NV
  757,714             757,714  
International Malting — Lesaffre
  700,000             700,000  
Land O’ Lakes, Inc.
  37,719,728             37,719,728  
Lewis-Clark Terminal, Inc
  1,576,125             1,576,125  
New York Mercintile Exchange
  23,076,000             23,076,000  
Universal Cooperatives, Inc.
  6,988,036             6,988,036  
Washington Biodiesel
  1,400,000             1,400,000  
Various: Transport Cooperatives
  540,670             540,670  
Electric & Telephone Coops
  1,365,125             1,365,125  
Other Cooperatives, Etc.
  2,208,662     (7,800 )     2,200,862  
Local Patron Coops
  2,295,711     —       2,295,711  
Other
  842,015             842,015  
INVESTMENTS IN COOPERATIVES & OTHER
  182,000,828     (7,800 )     181,993,028  
 
                       
CONSOLIDATED INVESTMENTS
                       
 
                       
Country Operations Shell Subsidiaries
  29,453,124     (29,453,124 )     —  
Ag States Agency
  20,106,283     (20,106,283 )     —  
Ag States Agency — Goodwill
  557,115             557,115  
CHS IH
  2,413,992     (2,413,992 )     —  
CHS Calgary
  8,049     (8,049 )        
Cenex Ag, Inc.
  773,962     (773,962 )     —  
Cenex Petroleum, Inc.
  (2,543,341 )     2,543,341       —  
Circle Land Management, Inc.
  1,462,431     (1,462,431 )     —  
Cenex Pipeline Company
  39,512,941     (39,512,941 )     —  
Fin-Ag, Inc
  150,000     (150,000 )     —  
Front Range Pipeline Co
  50,152,539     (50,152,539 )     —  
HSC Brazil
  1,250,000     (1,250,000 )     —  
HSC Europe
  16,200     (16,200 )     —  
Horizon Milling Canada
  15,554,761     (15,554,761 )     —  
National Co-op Refinery Association (NCRA)
  412,756,666     (412,756,666 )     —  
Partnered Beverages
  1,536,763     (1,536,763 )     —  
Provista
  2,255,979     (2,255,979 )     —  
Provista Goodwill
  1,714,866             1,714,866  
Country Hedging, Inc
  875,000     (875,000 )     —  
Tillamook/GTA Feeds, LLC
  750,179     (750,179 )     —  
Plains Partner
  2,970,747     (2,970,747 )     —  
HSC/PGG Feed
  1,021,068     (1,021,068 )     —  
TOTAL CONSOLIDATED INVESTMENTS
  582,749,325     (580,477,344 )     2,271,981  
 
                       
CORP, AGRONOMY, ENERGY, GRAIN MARKETING JV’S
                       
 
                       
CHS IH- MCIC Ag
  924,799             924,799  
CHS IH-Multigrain Ag
  21,151,623             21,151,623  
Cenex Canada
  5,834             5,834  
Green Bay Terminal Corp.
  456,617             456,617  
Tacoma Export Marketing Co, (Temco)
  9,963,589             9,963,589  
United Harvest, LLC
  5,347,061             5,347,061  
United Country Brands 50% (Agriliance LLC 25%)
  110,295,187             110,295,187  
United Country Brands Goodwill
  26,740,000             26,740,000  
CHS Holding — Canada
  17,504,015             17,504,015  
Whitman Terminal Assn, LLC
  832,859             832,859  
US BioEnergy
  121,708,106             121,708,106  
NCRA — Investments in LLC’s
  4,983,367     (711,425 )     4,271,942  
Investment in Nor-Lakes Services made 4/30/07
  4,000,000             4,000,000  
Investment in The Farm Oyl Company made 4/30/07
  3,000,000             3,000,000  
TOTAL CORP, AGRONOMY, ENERGY, GRN MKTG
  326,913,056     (711,425 )     326,201,631  
 
                       
COUNTRY OPS & BUSINESS SOLUTIONS JOINT VENTURES
                       
 
                       
Allied Agronomy, LLC
  380,250             380,250  
Allied Agronomy Goodwill
  (21,454 )             (21,454 )
Battle Creek/CHS, LLC
  903,652             903,652  
Central Montana Propane, LLC
  452,366             452,366  
CHS/ADM, LLC
  1,480,682             1,480,682  
Classic Farms, LLC
  645,934             645,934  
Cornerstone AG, LLC
  2,758,783             2,758,783  
Dakota Agronomy Partners
  2,009,831             2,009,831  
Energy Partners, LLC
  3,338,065             3,338,065  
Genetic Marketing Group, LLC
  9,929             9,929  
Kropf/CHS, LLC
  1,344,203             1,344,203  
Montevideo Grain, LLC
  360,872             360,872  
Mountain Country
  339,935             339,935  
Mountain View of Montana, LLC
  1,585,050             1,585,050  
Norick Risk Funding Concepts, LLC
  1,713,228             1,713,228  
Parshall, LLC
  3,000,000             3,000,000  
Prairie Lakes Grain Storage, LLC
  71,973             71,973  
Safety Resource Alliance, LLC
  30,000             30,000  
CoFina
  39,439,339             39,439,339  
TOTAL COUNTRY OPS & BUSINESS SOLUTIONS
  59,842,638     —       59,842,638  
 
                       
WHEAT MILLING JOINT VENTURES
                       
 
                       
Horizon Milling, LLC
  19,926,538             19,926,538  
Horizon Milling, LLC Non-base Capital
  5,528,205             5,528,205  
Horizon Milling Contracts
  7,127,494             7,127,494  
Horizon Milling General Partnership
  13,862,778             13,862,778  
United Processors, LLC (Rocky Mountain Milling)
  1,513,089             1,513,089  
TOTAL WHEAT JV’S
  47,958,104     —       47,958,104  
 
                       
FOODS JOINT VENTURES
                       
 
                       
Ventura Foods, LLC
  123,208,000             123,208,000  
Ventura Foods-Original Goodwill
  3,838,696             3,838,696  
Ventura Foods-Additional 10% Goodwill
  12,864,429             12,864,429  
TOTAL FOODS JOINT VENTURES
  139,911,125     —       139,911,125  
 
                       
TOTAL INVESTMENTS
  1,339,375,076     (581,196,569 )     758,178,507  
 
                       
NCRA Loan
    112,500,000               112,500,000  
TOTAL
  1,451,875,076     (581,196,569 )     870,678,507  
 
                       

REVISED May      , 2007

3693861_3.DOC

3